DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2 has been entered.

Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive.
First, Applicant argues that Watkins “teaches away” from using ablation to create nanoparticles.  The Examiner respectfully disagrees.
Watkins is silent in regards to disparaging comments against creating nanoparticles via an ablation process.  A mere disclosure of a different method of creating nanoparticles does not meet the standard of teaching away.
In addition, Haustrup teaches that “the generation of nanoparticles during laser ablation has become increasingly competitive with commonly used chemical syntheses” (page 263107-1).  In view of this teaching, the Examiner takes the position that the generation of nanoparticles on a glass/quartz substrate (page 263107-1) during laser ablation, as taught by Haustrup, is art recognized suitable for the generation of nanoparticles on a glass/quartz substrate (paragraph [0097]) during chemical synthesis, as disclosed by Watkins.  
Further, Haustup teaches that “[l]aser generation of nanoparticles also offer advantages over chemical synthesis, as no unwanted chemicals need to be added” (emphasis added, page 263107-1).  In view of this teaching, the Examiner takes the position that a person of ordinary skill in the art would be motivated to substitute Watkin’s chemical synthesis with Haustrup’s laser ablation to generate nanoparticles.  See also MPEP 2144.07.
Second, Applicant argues that Haustrup does not disclose or even suggest controlling both a power and a beam shape to help control the formation of the nanoparticles during the ablation process.  The Examiner respectfully disagrees.
Haustrup teaches controlling a power in forming the beam (“[v]alues for ØNP [i.e., fluence] ranged from 0.2-0.9 J/cm2 (UV), 0.3-1.3 J/cm2 (green), and 0.6-2.6 J/cm2 (IR)”, page 263107-2, Haustrup).  Specifically, the Examiner points out that within wavelength groupings (UV, green, or IR) there exists a range/variation of power values for nanoparticle formation.
Haustrup teaches controlling a spatial shape in forming the beam (Gaussian beam diameter, 2ω0, page 263107-2, Haustrup).  Further, Haustrup teaches controlling a beam shape (“[a]t UV, green, and IR wavelengths, 2ω0 was determined as 30.8                        
                            ±
                        
                    0.9µm, 33                        
                            ±
                        
                    1.0µm, and 50.8                        
                            ±
                        
                    3.4µm, respectively”, page 263107-2, Haustrup).  The broadest reasonable interpretation of “spatial shape in forming the beam” includes the size of the diameter of the beam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-13, 15-16, and 19-20 are rejected under 35U.S.C. 103 as being unpatentable over U.S Patent Application Publication No. 20140072720 (hereinafter Watkins) in view of Non-Patent Literature (NPL) titled “Impact of Haustrup) and in view of NPL submitted in IDS filed 03/27/2019 titled "Nanoparticle formation by laser ablation" (hereinafter Ullmann).
Regarding claim 1, Watkins discloses a graded index (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097], Watkins) on a substrate (substrate (polyethylene terephthalate (PET) or glass), paragraph [0097], Watkins); the metal nanoparticles (“nanoparticles of interest are TiO2, CeO2, ZrO2, indium tin oxide (ITO), and metal chalcogenides, such as: lead sulfide (PbS), gallium phosphide (GaP), indium phosphide (InP), lead selenide (PbSe), lead telluride (PbTe), etc” (emphasis added), paragraph [0098], Watkins) being deposited (polar aprotic solvent or aqueous based composition (e.g., nanoimprinted), paragraph [0098], Watkins) on the substrate (substrate, paragraph [0097], Watkins) to form a GRIN surface (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097], Watkins) on the substrate (substrate, paragraph [0097], Watkins), where the GRIN surface formed includes a spatially varying, controlled pattern of the metal nanoparticles on the substrate (“[a]ny appropriate number of patterned nanostructure layers may be arranged (e.g., stacked, placed side by side, overlapping, etc.)”, paragraph[0082], Watkins).
Watkins does not explicitly disclose applying a metal layer to an upper surface of the substrate; controlling a fluence profile of optical energy forming a beam, which is applied to the metal layer, under an ambient condition, to ablate the metal layer to create a vaporized metal layer as a condensing cloud above the upper surface of the substrate, and wherein controlling the fluence profile includes controlling both a power and spatial shape in forming the beam; and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles, and a distribution of the metal nanoparticles, created from the vaporized metal layer as the condensing cloud created from the vaporized metal layer condenses and forms the metal nanoparticles, thus exposing the upper surface of the substrate, the metal nanoparticles being deposited back on the upper surface of the substrate. 
Haustrup is directed to the generation of metal nanoparticles and re-deposition of nanoparticles onto a glass/quartz substrate.  Haustrup teaches applying (e-beam evaporation, page 263107-1, Haustrup) a metal layer (gold films with a thickness of 20nm, page 263107-1, Haustrup) to an upper surface of the substrate (“films with a thickness of 20nm were deposited by e-beam evaporation onto pre-diced (1 cm2) and cleaned substrates”, page 263107-1, Haustrup); controlling a fluence profile energy (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) of optical energy (femtosecond laser Haustrup) forming a beam (laser beam, page 263107-1, Haustrup), which is applied to the metal layer (gold films with a thickness of 20nm, page 263107-1, Haustrup) to substantially ablate the metal layer (ablated craters, page 263107-2, Haustrup) to create a vaporized metal layer (the ablation process implies that the metal is vaporized, page 263107-2, Haustrup) and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses (the re-deposition of the nanoparticles implies that the fluence profile drops to allow the vaporized metal to condense into nanoparticles that are subsequently re-deposited onto the surface of the ablated craters, page 263107-2, Haustrup) and forms metal nanoparticles (gold nanoparticles, Haustrup), thus exposing the upper surface of the substrate (“[t]he absorption of laser energy by a thin film results in a more homogeneous thermal distribution throughout the depth of the film”, page 263107-1, Haustrup), the metal nanoparticles being deposited back on the upper surface of the substrate (nanoparticles that are re-deposited onto the exposed surface of the ablated craters, page 263107-2, Haustrup).
Haustrup teaches controlling a power in forming the beam (“[v]alues for ØNP [i.e., fluence] ranged from 0.2-0.9 J/cm2 (UV), 0.3-1.3 J/cm2 (green), and 0.6-2.6 J/cm2 (IR)”, page 263107-2, Haustrup).  Specifically, the Examiner points out 
Haustrup teaches controlling a spatial shape in forming the beam (Gaussian beam diameter, 2ω0, page 263107-2, Haustrup).  Further, Haustrup teaches controlling a beam shape (“[a]t UV, green, and IR wavelengths, 2ω0 was determined as 30.8                        
                            ±
                        
                    0.9µm, 33                        
                            ±
                        
                    1.0µm, and 50.8                        
                            ±
                        
                    3.4µm, respectively”, page 263107-2, Haustrup).  The broadest reasonable interpretation of “spatial shape in forming the beam” includes the size of the diameter of the beam.
Further, the Examiner takes the position that Haustrup teaches controlling the fluence profile of optical energy applied to the metal layer, under an ambient condition (the operating conditions immediately surrounding ablated craters).
Additionally, Haustrup teaches “[t]he nanoparticles that re-deposited onto the horizontally orientated exposed surface of the ablated craters” (emphasis added) (page 263107-2). The Examiner takes the position that a person of ordinary skill in the art would have found it obvious that the vapor cloud would be above an upper surface of the substrate that is horizontally orientated.
Moreover, Haustrup teaches a distribution of the metal nanoparticles (Fig. 2).  As discussed above, Haustrup teaches “nanoparticles that re-deposited onto the horizontally orientated exposed surface of the ablated craters” (page 263107-2).  Furthermore, Haustrup teaches “[a] 2mm line was scanned on the Au film at a -1, which resulted in individually resolved craters” (page 263107-1).  In view of the above, the Examiner asserts that a person of ordinary skill in the art would understand that Haustrup teaches a distribution of the metal nanoparticles (nanoparticles could, at least, be redeposited or distributed on a 2mm line where individual craters reside).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Haustrup to apply a metal layer to the substrate; controlling a fluence profile of optical energy forming a beam, which is applied to the metal layer, under an ambient condition, to substantially ablate the metal layer to create a vaporized metal layer, and wherein controlling the fluence profile includes controlling both a power and spatial shape in forming the beam, and a distribution of the metal nanoparticles. One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals.  See Haustrup, page 263107-1. 
However, the cited prior art references do not explicitly teach a vaporized metal layer as a condensing cloud: and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles created from the vaporized metal layer as the condensing cloud created from the vaporized metal layer condenses and forms the metal nanoparticles.
Ullmann is directed toward nanoparticle formation by laser ablation. Ullmann teaches creating a vaporized metal layer (gold aerosol, Table3, Ullmann) as a condensing cloud (“[t]he collision of primary particles at a high temperature early in the cooling process leads to coalescence.  As the gas cools, coalescence ceases and colliding particles tend to form aggregates, which continue to grow by a cluster-cluster aggregation process.... The hot plasma expands into gas at room temperature. The cooling process is shown in a schematic diagram (Figure 4) showing the variation of temperature with time and the various stages of particle formation. In the first nanosecond the laser beam vaporizes some material.... When the temperature falls to the range below the boiling or sublimation point, nanoparticles begin to form.”, page 507 and Figure 4, reproduced below, Ullmann); and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles (“[i]ncreasing pulse energy caused an increase in the aggregate size, primary particle size, and number concentration. Increasing pulse frequency caused the similar effects more pronounced”, page 3, Ullmann) created from the vaporized metal layer as the vaporized metal layer condenses (Figure 4, Ullmann) and forms metal nanoparticles (nanoparticles, Ullmann).

    PNG
    media_image1.png
    565
    448
    media_image1.png
    Greyscale

Further, Ullmann explicitly teaches “[t]he experiments were carried out at room temperature and ambient pressure” (page 502).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Ullmann to create a vaporized metal layer as a condensing cloud: and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles.  One skilled in the art would have been motivated to combine the references because Ullmann, page 2.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, the prior art references teach wherein controlling a fluence profile of optical energy (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) comprises controlling the fluence profile of optical energy applied by a laser beam of a laser (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup).
Regarding claim 4, the cited prior art references teach all of the limitations of claim 1, which claim 4 depends upon, as discussed above.  Additionally, the cited prior art references teach the metal nanoparticles (gold nanoparticles, Abstract, Haustrup) form a GRIN surface (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097], Watkins) on a freeform optic (“[o]ne advantage of nanostructured devices described herein is that such devices maybe tuned to exhibit particular optoelectronic properties (e.g., refractive index, transmittance, reflectance, etc.)”, paragraph [0047], Watkins).
Regarding claim 5, the cited prior art references teach all of the limitations of claim 2, which claim 5 depends upon, as discussed above.  Additionally, the Haustrup).
However, the current combination of the cited prior art, as currently applied, does not explicitly teach wherein the laser is controlled to apply pulses having a predetermined duration.
Haustrup is directed to the generation of metal nanoparticles and re-deposition of nanoparticles onto a substrate.  Haustrup teaches wherein the laser is controlled to apply pulses having a predetermined duration (500 fs, page 263107-1, Haustrup).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Haustrup to control the laser to apply pulses having a predetermined duration.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals.  See Haustrup, page 263107-1.
Regarding claim 6, the cited prior art references teach all of the limitations of claim 5, which claim 6 depends upon, as discussed above.  Additionally, the cited prior art references teach the predetermined duration of the pulses (500 fs from the femtosecond laser source from Amplitudes, page 263107-1, Haustrup).

Ulimann is directed toward nanoparticle formation by laser ablation. Ullmann teaches wherein the predetermined duration of the pulses is in a nanosecond range (pulse duration of about 28ns, page 4, Ullmann).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Ullmann to have the predetermined duration of the pulses is in a nanosecond range.  One skilled in the art would have been motivated to combine the references because doing so would be less hazardous than using metal organic compounds or compounds containing chlorine or fluorine.  See Ullmann, page 2.
Regarding claim 8, the cited prior art references teach all of the limitations of claim 5, which claim 8 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the predetermined duration of the pulses is in a femtosecond range (500 fs, page 263107-1, Haustrup).
Regarding claim 9, the cited prior art references teach all of the limitations of independent claim 1, which claim 9 depends upon, as discussed above.
2 to 0.4 J/ cm2.
Haustrup is directed to the generation of metal nanoparticles and re-deposition of nanoparticles onto a substrate.  Haustrup teaches wherein the laser fluence profile is controlled within a range of 0.2 J/ cm2 to 0.4 J/ cm2 (θNP (i.e., fluence) ranged from 0.2-0.9J/ cm2, page 263107-2, Haustrup).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Haustrup to control the laser fluence profile within a range of 0.2 J/ cm2 to 0.4 J/ cm2.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals.  See Haustrup, page 263107-1.
Regarding claim 10, the cited prior art references teach all of the limitations of independent claim 1, which claim 10 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the applying a metal layer (gold films, page 263107-1, Haustrup).
However, the cited prior art references, as currently applied, do not explicitly teach wherein applying a metal layer comprises applying a metal layer having a thickness of about 20nm.
Haustrup is directed to the generation of metal nanoparticles and re-deposition of nanoparticles onto a substrate.  Haustrup teaches wherein applying a metal layer comprises applying a metal layer having a thickness of about 20nm (gold films with a thickness of 20nm, page 263107-1, Haustrup).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Haustrup to applying a metal layer comprises applying a metal layer having a thickness of about 20nm.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals.  See Haustrup, page 263107-1. 
Regarding claim 12, Watkins discloses a graded index (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097], Watkins) on a substrate (substrate (polyethylene terephthalate (PET) or glass), paragraph [0097], Watkins); the metal nanoparticles (“nanoparticles of interest are TiO2, CeO2, ZrO2, indium tin oxide (ITO), and metal chalcogenides, such as: lead sulfide (PbS), gallium phosphide (GaP), indium phosphide (InP), lead selenide (PbSe), lead telluride (PbTe), etc” (emphasis added), paragraph [0098], Watkins) being deposited (polar aprotic solvent or aqueous based composition (e.g., nanoimprinted), paragraph [0098], Watkins) on the substrate (substrate, Watkins) to form a GRIN surface (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097], Watkins) on the substrate (substrate, paragraph [0097], Watkins), and the metal nanoparticles are spatially patterned in a predetermined manner on the substrate (“[a]ny appropriate number of patterned nanostructure layers may be arranged (e.g., stacked, placed side by side, overlapping, etc.)”, paragraph [0082], Watkins).
However, Watkins does not explicitly disclose placing a metal layer on an upper layer of a substrate; controlling a fluence profile of a laser beam generated by the laser, under an ambient condition, to ablate the metal layer to create a vaporized metal layer cloud above the upper surface of the substrate, thus exposing the upper surface of the substrate, wherein controlling the fluence profile includes controlling both power and beam shape in forming the laser beam; further controlling the fluence profile of the laser beam to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms the metal nanoparticles; further controlling the fluence profile of the laser beam such that the metal nanoparticles are created in different sizes; and further controlling the fluence profile of the laser beam such that the metal nanoparticles are patterned in a predetermined manner on the upper surface of the substrate.
Haustrup is directed to the generation of metal nanoparticles and re-deposition of nanoparticles onto a substrate.  Haustrup teaches a substrate having a metal layer (gold films with a thickness of 20nm, page 263107-1, Haustrup), the method comprising: placing a metal layer on an upper layer of a substrate (“films with a thickness of 20nm were deposited by e-beam evaporation onto pre-diced (1 cm2) and cleaned substrates”, page 263107-1, Haustrup); controlling a fluence profile of a laser beam (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) generated by the laser (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup) to ablate the metal layer (gold film, page 263107-1, Haustrup) to create a vaporized metal layer (the ablation process implies that the metal is vaporized, page 263107-2, Haustrup), thus exposing the upper surface of the substrate (“[t]he absorption of laser energy by a thin film results in a more homogeneous thermal distribution throughout the depth of the film”, page 263107-1, Haustrup); the vaporized metal layer condenses (the re-deposition of the nanoparticles implies that the fluence profile drops to allow the vaporized metal to condense into nanoparticles that are subsequently deposited onto the surface of the ablated craters, page 263107-2, Haustrup) and forms nanoparticles (gold nanoparticles, Abstract, Haustrup); and further controlling the fluence profile of the laser beam (movement of the laser beam – as performed by galvanometer lens, as taught by Haustrup) such that the metal nanoparticles are Haustrup) as the metal nanoparticles are deposited (the nanoparticles are redeposited onto the exposed surface of the ablated craters, page 263107-2, Haustrup) back on the upper surface of the substrate (sapphire, quartz, and silicon, page 263107-1, Haustrup).
Haustrup teaches controlling a power in forming the beam (“[v]alues for ØNP [i.e., fluence] ranged from 0.2-0.9 J/cm2 (UV), 0.3-1.3 J/cm2 (green), and 0.6-2.6 J/cm2 (IR)”, page 263107-2, Haustrup).  Specifically, the Examiner points out that within wavelength groupings (UV, green, or IR) there exists a range/variation of power values for nanoparticle formation.
Haustrup teaches controlling a spatial shape in forming the beam (Gaussian beam diameter, 2ω0, page 263107-2, Haustrup).  Further, Haustrup teaches controlling a beam shape (“[a]t UV, green, and IR wavelengths, 2ω0 was determined as 30.8                        
                            ±
                        
                    0.9µm, 33                        
                            ±
                        
                    1.0µm, and 50.8                        
                            ±
                        
                    3.4µm, respectively”, page 263107-2, Haustrup).  The broadest reasonable interpretation of “spatial shape in forming the beam” includes the size of the diameter of the beam.
Haustrup teaches controlling the fluence profile of optical energy applied to the metal layer, under an ambient condition (the operating conditions immediately surrounding ablated craters). 
Additionally, Haustrup teaches “[t]he nanoparticles that re-deposited onto the horizontally orientated exposed surface of the ablated craters” (emphasis added) (page 263107-2).  The Examiner takes the position that a person of ordinary skill in the art would have found it obvious that the vapor cloud would be above an upper surface of the substrate that is horizontally orientated.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Haustrup to controlling a fluence profile of a laser beam, under an ambient condition, generated by the laser to substantially ablate the metal layer vapor cloud would be above an upper surface of the substrate.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals.  See Haustrup, page 263107-1.
However, the cited prior art references do not explicitly teach creating a vaporized metal layer; further controlling the fluence profile of the laser beam to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles; further controlling 
Regarding the limitation that recites “controlling the fluence profile of the laser beam such that the metal nanoparticles are patterned in a predetermined manner”, the Examiner takes the position that this limitation is directed to automating a manual activity.  In re Venner, 262F.2d91, 95, 120 USPQ 193, 194 (CCPA1958), the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
However, the cited prior art references do not explicitly teach creating a vaporized metal layer; further controlling the fluence profile of the laser beam to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles; further controlling the fluence profile of the laser beam such that the metal nanoparticles are created in different sizes.
Ullmann is directed toward nanoparticle formation by laser ablation. Ullmann teaches creating a vaporized metal layer (gold aerosol, Table 3, Ullmann); further controlling the fluence profile of the laser beam (“[i]ncreasing Ullmann) to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles (Figure 4, Ullmann); further controlling the fluence profile of the laser beam such that the metal nanoparticles are created in different sizes (certain portions of the metal layer are irradiated with higher laser power whilst other portions of the metal layer are irradiated with lower laser power).  Further, the Examiner takes the position that a person of ordinary skill in the art would readily recognize that a laser beam would have a Gaussian power distribution spatially applied to the irradiated workpiece, which would create nanoparticles of different sizes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Ullmann to create a vaporized metal layer; further controlling the fluence profile of the laser beam to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles; further controlling the fluence profile of the laser beam such that the metal nanoparticles are created in different sizes.  One skilled in the art would have been motivated to combine the references Ullmann, page 2.
Regarding claim 13, the cited prior art references teach all of the limitations of claim 12, which claim 13 depends upon, as discussed above.  Additionally, the cited prior art references teach controlling the fluence profile (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) of the laser beam (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup).
However, the cited prior art references do not explicitly teach wherein controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a nanosecond range.
Ullmann is directed toward nanoparticle formation by laser ablation. Ullmann teaches wherein controlling the fluence profile of the laser beam (adjusting the laser power, Fig. 2, reproduced below, Ullmann) comprises controlling the fluence profile of a pulsed laser beam having pulses within a nanosecond range (pulse duration of about 28ns, page 4 and Fig. 2, Ullmann).

    PNG
    media_image2.png
    427
    828
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Ullmann to control the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a nanosecond range. One skilled in the art would have been motivated to combine the references because doing so would be less hazardous than using metal organic compounds or compounds containing chlorine or fluorine. See Ullmann, page 2.
Regarding claim 15, the cited prior art references teach all of the limitations of independent claim 12, which claim 15 depends upon, as discussed above. Additionally, the cited prior art references teach wherein controlling the fluence profile (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) of the laser beam (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup).
However, the current combination of the cited prior art references, as currently applied, do not explicitly teach wherein controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a femtosecond range.
Haustrup is directed to the generation of metal nanoparticles and re-deposition of nanoparticles onto a substrate.  Haustrup teaches wherein controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a femtosecond range (500 fs, page 263107-1, Haustrup).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Haustrup to controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a femtosecond range.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals.  See Haustrup, page 263107-1.
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 12, which claim 16 depends upon, as discussed above.  th, page 263107-2, Haustrup).
However, the cited prior art references do not explicitly teach controlling the fluence profile to between 0.20J/ cm2 - 0.40J/ cm2.
Haustrup is directed to the generation of metal nanoparticles and re-deposition of nanoparticles onto a substrate.  Haustrup teaches controlling the fluence profile to between 0.20J/ cm2 - 0.40J/ cm2 (θNP (i.e., fluence) ranged from 0.2-0.9J/ cm2, page 263107-2, Haustrup).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Haustrup to controlling the fluence profile to between 0.20J/ cm2 - 0.40J/ cm2.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals.  See Haustrup, page 263107-1.
Regarding claim 19, Watkins discloses a graded index (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097], Watkins) on a substrate (substrate (polyethylene terephthalate (PET) or glass), paragraph [0097], Watkins); the metal nanoparticles (“nanoparticles of interest are TiO2, CeO2, ZrO2, indium tin oxide (ITO), and metal chalcogenides, Watkins) being deposited (polar aprotic solvent or aqueous based composition (e.g., nanoimprinted), paragraph [0098], Watkins) on the substrate (substrate, paragraph [0097], Watkins) in a spatially controlled pattern (“[a]ny appropriate number of patterned nanostructure layers may be arranged (e.g., stacked, placed side by side, overlapping, etc.)”, paragraph [0082], Watkins) to form a GRIN surface (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097], Watkins) on the substrate (substrate, paragraph [0097], Watkins).
However, Watkins does not explicitly disclose an optical energy generating system which generates optical energy in the form of a beam having a controlled fluence profile; the optical energy generating system configured to be controlled to: control the fluence profile of the beam, including both a power and a beam shape, to initiate melting of the metal layer under an ambient condition, to ablate the metal layer, and to create a vaporized metal layer, as a cloud above an upper surface of the substrate; and further control the fluence profile of the beam to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and form metal nanoparticles, the metal nanoparticles being deposited back on the upper surface of the substrate.
Haustrup is directed to the generation of metal nanoparticles and re-deposition of nanoparticles onto a substrate.  Haustrup teaches the system comprising: an optical energy generating system (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup) which generates optical energy in the form of a beam (laser) having a controlled fluence profile (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup); the optical energy generating system configured to be controlled to: control the fluence profile of the beam (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) to initiate melting of the metal layer (gold films with a thickness of 20nm, page 263107-1, Haustrup) to ablate the metal layer (“[t]he absorption of laser energy by a thin film results in a more homogeneous thermal distribution throughout the depth of the film”, page 263107-1, Haustrup), and to create a vaporized metal layer (the ablation process implies that the metal is vaporized, page 263107-2, Haustrup); and further control the fluence profile of the beam to forms metal nanoparticles (the re-deposition of the nanoparticles implies that the fluence profile drops to allow the vaporized metal to condense into nanoparticles that are subsequently deposited onto the surface of the ablated craters, page 263107-2, Haustrup), the metal nanoparticles (gold nanoparticles, Abstract, Haustrup) being deposited back on the upper surface of the substrate (“exposed 
Haustrup teaches controlling a power in forming the beam (“[v]alues for ØNP [i.e., fluence] ranged from 0.2-0.9 J/cm2 (UV), 0.3-1.3 J/cm2 (green), and 0.6-2.6 J/cm2 (IR)”, page 263107-2, Haustrup).  Specifically, the Examiner points out that within wavelength groupings (UV, green, or IR) there exists a range/variation of power values for nanoparticle formation.
Haustrup teaches controlling a spatial shape in forming the beam (Gaussian beam diameter, 2ω0, page 263107-2, Haustrup).  Further, Haustrup teaches controlling a beam shape (“[a]t UV, green, and IR wavelengths, 2ω0 was determined as 30.8                        
                            ±
                        
                    0.9µm, 33                        
                            ±
                        
                    1.0µm, and 50.8                        
                            ±
                        
                    3.4µm, respectively”, page 263107-2, Haustrup).  The broadest reasonable interpretation of “spatial shape in forming the beam” includes the size of the diameter of the beam.
Further, the Examiner takes the position that Haustrup teaches controlling the fluence profile of optical energy applied to the metal layer, under an ambient condition (the operating conditions immediately surrounding ablated craters). 
Additionally, Haustrup teaches “[t]he nanoparticles that re-deposited onto the horizontally orientated exposed surface of the ablated craters” (emphasis added) (page 3). The Examiner takes the position that a person of ordinary skill in 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Haustrup to include an optical energy generating system which generates optical energy in the form of a beam having a controlled fluence profile; the optical energy generating system configured to be controlled to: control the fluence profile of the beam, including both a power and a beam shape, to initiate melting of the metal layer, under an ambient condition, to substantially ablate the metal layer, and a cloud above the substrate.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals. See Haustrup, page 263107-1.
However, the cited prior art references do not explicitly teach creating a vaporized metal layer; and further control the fluence profile of the beam to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and form metal nanoparticles, the metal nanoparticles being deposited back on the substrate.
Ullmann is directed toward nanoparticle formation by laser ablation. Ullmann teaches creating a vaporized metal layer (gold aerosol, Table 3, Ullmann); further controlling the fluence profile of the laser beam (“[i]ncreasing pulse energy caused an increase in the aggregate size, primary particle size, and number concentration. Increasing pulse frequency caused the similar effects more pronounced”, page 3, Ullmann) to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles (Figure 4, Ullmann).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Ullmann to create a vaporized metal layer; further controlling the fluence profile of the laser beam to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles; further controlling the fluence profile of the laser beam such that the metal nanoparticles are created in different sizes.  One skilled in the art would have been motivated to combine the references because doing so would be less hazardous than using metal organic compounds or compounds containing chlorine or fluorine.  See Ullmann, page 2.
Regarding claim 20, the cited prior art references teach all of the limitations of independent claim 19, which claim 20 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the optical energy Haustrup), and the beam comprises a laser beam (laser).

Claims 3, 7, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Haustrup and Ullmann and further in view of Non-Patent Literature titled “Comparison of ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure of very thin molybdenum films on glass” (hereinafter Gupta).
Regarding claim 3, the cited prior art references teach all of the limitations of claim 2, which claim 3 depends upon, as discussed above.  Additionally, the cited prior art references teach the metal layer (gold film, 263107-1, Haustrup) being ablated (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) by the laser beam (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup).
However, the cited prior art references do not explicitly teach the metal layer is fully ablated by the laser beam.
Gupta is directed toward ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure.  Gupta teaches wherein the metal layer is fully ablated (complete removal of a thin metal film from a glass substrate, Abstract, Gupta) by the laser beam (femtosecond lasers, Abstract, Gupta).
Watkins to incorporate the teachings of Gupta to having the metal layer is fully ablated by the laser beam.  One skilled in the art would have been motivated to combine the references because doing so would improve selective laser patterning which is required for instrument, computer, telecommunications, and television industries.  See Gupta, page 2117.
Regarding claim 7, the cited prior art references teach all of the limitations of claim 5, which claim 7 depends upon, as discussed above.  Additionally, the cited prior art references teach the predetermined duration of the pulses (500 fs, page 263107-1, Haustrup).
However, the cited prior art references do not explicitly teach wherein the predetermined duration of the pulses is in a picosecond range.
Gupta is directed toward ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure.  Gupta teaches wherein the predetermined duration of the pulses is in a picosecond range (ablation by pulsed laser sources such as ultrashort (femtosecond, picosecond), page 2117, Gupta).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Gupta to have the predetermined duration Gupta, page 2117.
Regarding claim 14, the cited prior art references teach all of the limitations of claim 12, which claim 14 depends upon, as discussed above.  Additionally, the cited prior art references teach controlling the fluence profile (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) of the laser beam (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup).
However, the cited prior art references does not explicitly teach wherein controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a picosecond range.
Ullmann is directed toward nanoparticle formation by laser ablation. Ullmann teaches wherein controlling the fluence profile of the laser beam (adjusting the laser power, Fig. 2, reproduced below, Ullmann) comprises controlling the fluence profile of a pulsed laser beam having pulses within a nanosecond range (pulse duration of about 28ns, page 4 and Fig. 2, Ullmann). 

    PNG
    media_image2.png
    427
    828
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Ullmann to control the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a nanosecond range.  One skilled in the art would have been motivated to combine the references because doing so would be less hazardous than using metal organic compounds or compounds containing chlorine or fluorine. See Ullmann, page 2.
However, the cited prior art references do not explicitly teach wherein controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a picosecond range.
Gupta is directed toward ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure.  Gupta teaches wherein the predetermined duration Gupta).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Gupta to control the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a picosecond range.  One skilled in the art would have been motivated to combine the references because doing so would improve selective laser patterning which is required for computer, telecommunications, and television industries.  See Gupta, page 2117.
Regarding claim 17, the cited prior art references teach all of the limitations of claim 12, which claim 17 depends upon, as discussed above. Additionally, the cited prior art references teach the metal layer (gold film, 263107-1, Haustrup) being ablated (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) by the laser beam (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup).
However, the cited prior art references does not explicitly teach wherein the laser fluence profile is controlled to completely ablate the metal layer.
Gupta is directed toward ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure.  Gupta teaches wherein the metal layer is fully Gupta) by the laser beam (femtosecond lasers, Abstract, Gupta).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Gupta to control the laser fluence profile to  completely ablate the metal layer. One skilled in the art would have been motivated to combine the references because doing so would improve selective laser patterning which is required for computer, telecommunications, and television industries.  See Gupta, page 2117.
Regarding claim 18, the cited prior art references teach all of the limitations of independent claim 12, which claim 18 depends upon, as discussed above. Additionally, the cited prior art references teach wherein controlling the laser fluence profile comprises controlling the laser fluence profile (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) to initially apply sufficient energy to fully ablate a 20nm thick metal layer (gold films with a thickness of 20nm, page 263107-1, Haustrup).
However, the cited prior art references teach does not explicitly teach fully ablating a metal layer.
Gupta is directed toward ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure.  Gupta teaches fully ablating a metal layer (complete removal of a thin metal film from a glass substrate, Abstract, Gupta). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Gupta to fully ablating a metal layer.  One skilled in the art would have been motivated to combine the references because doing so would improve selective laser patterning which is required for computer, telecommunications, and television industries.  See Gupta, page 2117.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/          Examiner, Art Unit 3761                                                                                                                                                                                              
/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761